TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-
01-00634-CV



Ricki Diann Rosen, as Idependent Eecutrix of the Estate of Daniel
H. Rosen, Dceased, Appellant


v.


Wells Fargo Bank Texas, N.A., as Trustee of the Rachael Leigh Rosen Trust and the

Dorian Rosen Trust, and as Guardian of the Estates of Rachel Leigh Rosen

and Dorian Rosen; and Eileen Rosen as Custodian of

Rachael Leigh Rosen, Appellees






FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY,

NO. 73,960 HONORABLE GUY S. HERMAN, JUDGE PRESIDING



O R D E R


	The parties to this appeal have filed a joint motion to abate this appeal.  They report
that, through mediation, they have reached an agreement to settle their dispute.  Their agreement to
dismiss this appeal is, however, contingent on the acceptance by the Internal Revenue Service of a
claim for refund of estate and inheritance taxes previously paid.  Because the IRS may take as much
as six months in deciding whether to accept the claim for refund, the parties request abatement of
the appeal until the IRS makes its decision.
	To facilitate the settlement of this appeal, we grant the motion and abate the appeal
until the parties request reinstatement by notifying the Court that settlement has occurred or will not
occur.  If the cause is still pending on August 19, 2002, it will be reinstated without further action
by the parties.  Appellant's brief will be due twenty-one days after the case is reinstated absent
settlement, but no later than September 9, 2002.
	If on July 1, 2002, the matter remains abated, the parties shall send a brief letter
apprising the court of the status of the settlement process.
	It is ordered March 1, 2002.


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish